DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 26 June 2022 is acknowledged.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 June 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, lines 1-2, “the one or more edge surface portions” lacks literal antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a) as being anticipated by Luzzato et al. (US 2017/0334770).
Referring to Figure 21, Luzzato et al. discloses a glass article having a two relatively planar surfaces which have a length and a width.  The glass may have rounded edges.  See paragraph [0084]-[0088].  Figure 22 shows the detail of the edge of edge of the glass article in Figure 21.  The glass article is ion exchange strengthened in the first (2102, second (2104) and third zone (2106).  See Figure 21 and paragraph [0158].  The third zone includes the remainder of the surface that is not the first of second zones.  See paragraph [0158].  In other words, the third zone includes the front and rear surface of the article.  
Figure 21 has been annotated to show how article anticipates instant claim 1:




    PNG
    media_image1.png
    840
    1038
    media_image1.png
    Greyscale














In finding that claim 1 was anticipated, “a first major surface” and “a second major surface” had to be interpreted slightly differently.  The claim (and corresponding specification description) show the second major surface includes both the first surface region (for example, a planar glass surface) and the first and second recessed edge portions.  Based upon this interpretation, it might follow that the first major surface includes the large planar surface AND the surface of any edge shapes such as bevels or rounds.  If this were the case, however, it would be impossible for the first length and width to be smaller than the second length and width (they would always be equal).  Therefore, “a first major surface” must define the large planar area not including any edge features such as round-overs or bevels.  
As to claim 2, Luzzato et al. discloses applying edge treatments to all four edges.  See paragraphs [0084]-[0088].
As to claim 3, Luzzato et al. discloses the first major surface and the first surface portion are planar.  See Figure 22.
The limitations of instant claims 6 and 7 can be seen in Figure 22 of Luzzato et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 2014/0078412) in view of Luzzato et al. (US 2017/0334770).  
Figures 4B and 4E of Franklin et al. show a glass article have a first major surface and a second major surface, each having a perpendicular width and a length.  The cover glass has recessed portions (406) on a side of the glass (i.e., a first and second surface edge portions extending along second lengths of the glass).  See Figure 4B and 4G.  The glass is ion exchange strengthened, and has a compressive stress and depth of compression (408) on the first and second major surfaces.  See Figure 4E, 4D, 4G, and paragraphs [0046].  
  Franklin et al differs from the claims by failing to teach that the second major surface has a width and a length greater than the width and length of the first major surface.
Luzzato et al. discloses that rounding 1, 2, 3 or 4 edges of a cover glass increases its strength.  See paragraph [0086]-[0088].  

    PNG
    media_image2.png
    336
    1036
    media_image2.png
    Greyscale
Therefore, it would have been obvious to one or ordinary skill in the art to have rounded the edges of the outer surface of the Franklin et al. because the resultant cover glass would possess an increased strength.
Modifying Luzzato et al. by Franklin et al. suggests structures such as:
 



    PNG
    media_image3.png
    225
    720
    media_image3.png
    Greyscale





The resultant structure has a second major surface with a width and a length greater than the width and length of the first major surface when four sides of the glass are rounded.
As to claim 2, Franklin et al teaches that the recess is applied to the peripheral region of the glass (paragraph [0033] and [0045]), which suggests to one of ordinary skill in the art that the recess is applied to all four sides of the glass article.
As to claim 3, Luzzato et al. and Franklin et al. suggest the first major surface and the first surface portion are planar.  See Figures 2C and 4F of Franklin et al. and Figure 22 of Luzzato et al.
Claims 4 and 5 are met by the recessed portion of Franklin et al.  See Figures 2C and 4F.
As to claim 7, Luzatto et al. suggests rounding the edges to increase the strength of the glass.  See paragraphs [0086]-[0088].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Weber (US 2012/0236526 A) teaches an ion exchange strengthened glass having rounded edges in Figure 9B. Shimokawa et al. (WO 2014/050798 A1) teaches a glass sheet having tapers on the top and bottom edges.  See Figure 12.  Steijner (US 2 466 427 A2) teaches a glass cover having a beveled edge.  See Figure 7B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784